BELL, Chief District Court Judge,
concurring in part and dissenting in part.
Although I concur with the majority as to the appropriateness of the jury’s compensatory award, I find no support in the record for the jury’s award of punitive damages in this case. Under 42 U.S.C. § 1981a, a plaintiff must prove either “malice or reckless indifference to the federally protected rights of an aggrieved individual.” 42 U.S.C. § 1981a(b)(l). Yet, after a recitation of the meaning of this standard as enunciated in Kolstad v. American Dental Ass’n, 527 U.S. 526, 535-36, 119 S.Ct. 2118, 144 L.Ed.2d 494 (1999), the majority fails to indicate what evidence, if any, was introduced at trial upon which a reasonable jury could make such a finding of malice or reckless indifference. Given that the record is devoid of evidence indicating that Defendant’s employees ever knew of the existence of the federally protected right at issue in the case, there is nothing upon which the jury could base its conclusion that Defendant, or its employees, acted with malice or reckless disregard in relationship to Plaintiff.
In addition, the punitive damages award of $425,000, an amount 50 times greater than the compensatory damages award, is so grossly excessive in relationship to degree of reprehensibility of Defendant’s conduct and so unreasonable in relationship to the actual harm inflicted on Plaintiff that it violates the Due Process Clause of the Fourteenth Amendment. Therefore, I must respectfully dissent as to the propriety of awarding punitive damages and the amount of award in this case.
I. Punitive Damages under 42 U.S.C. § 1981a
As indicated by the majority, plaintiffs who do not obtain compensatory or punitive damages under 42 U.S.C. § 1981, but prevail in a Title VII action, may be awarded compensatory and punitive damages under 42 U.S.C. § 1981a. Implicit in the construction of the statute is the conclusion that being eligible for compensatory damages does not necessarily mean that a plaintiff may recover punitive damages. Kolstad, 527 U.S. at 534 (“The very structure of § 1981a suggests a congressional intent to authorize punitive damages in only a subset of cases involving intentional discrimination.”). In order to be eligible for an award of punitive damages in cases of intentional employment discrimination, a plaintiff must prove that the employer engaged in the activity “with malice or reckless indifference to the federally protected rights” of the individual. 42 U.S.C. § 1981a (b)(1).
After describing the standard required for punitive damages under § 1981a, the majority then properly cites to and quotes from Kolstad to show how the Court is to interpret the meanings of “malice” and “reckless indifference” for purposes of § 1981a. As stated in Kolstad, “malice” and “reckless indifference” under the statute refer to “the employer’s knowledge that it may be acting in violation of federal law, NOT its awareness that it is engaging in discrimination.” Kolstad, 527 U.S. at 535 (emphasis added). Thus, to gain the advantage of this section, a plaintiff must prove that “an employer ... discriminated in the face of a perceived risk that its actions will violate federal law to be liable in punitive damages.” Id. at 536. Yet, instead of describing the evidence produced by Plaintiff that might suggest knowledge of federal Title VII law on the part of Defendant and its employees, the majority moves directly to the issue of whether Plaintiff can impute liability to Defendant for the acts of its employees. *268The majority analysis misses the fundamental question: whether Plaintiff has produced any evidence of malice or reckless indifference on the part of Defendant’s employees.
Here, Plaintiff has failed to put forth any evidence which would satisfy the “malice” or “reckless indifference” requirement of the statute. There is no evidence in the record from which a reasonable jury could infer that Defendant’s employees, assistant manager Kirk Williams, store manager Don Davis, District Manager Richard Pouliot, or Regional Personnel Manager Martin Roberts, knew or perceived that their retaliatory actions against Plaintiff violated federal law or even Ohio state law. See Robinson v. Instructional Systems, Inc., 80 F.Supp.2d 203, 209 (S.D.N.Y.2000) (declining to allow plaintiff to submit the issue of punitive damages to the jury due to lack of evidence of defendant’s knowledge that it might be acting in violation of federal law prohibiting retaliation or New York administrative law). Although this burden of proving defendant’s knowledge of the relevant federal law is “formidable, if not unattainable,” the holding in Kolstad mandates as much. Id. at 210. Given the dictates of Kolstad, a showing of “malice” or “reckless indifference” is a prerequisite to obtaining punitive damages. Because Plaintiff made no such showing that Defendant’s employees had knowledge of the relevant federal law prohibiting retaliation or perceived a risk of violating such law by their actions, punitive damages are simply not available to Plaintiff.1
In the context of punitive damages under the statute, a plaintiff may also prove “malice” by introducing evidence of the “outrageous” or “egregious” behavior of a defendant to support an inference of an “evil motive.” Kolstad, 527 U.S. at 537. Thus, a plaintiff can prove “malice” even in the absence of a showing that an employer or its employees knew of the specific federal prohibition. In this case, however, Plaintiff has provided no evidence of outrageous or egregious behavior on the part of Defendant. While failure to promote may be considered culpable behavior, it could not be reasonably seen as outrageous or egregious behavior. This is particularly so in light of the fact that Defendant WalMart argues that it is company policy not to promote persons who had received a written reprimand or had been transferred once less than six months prior to the promotion possibility. In fact, when Plain*269tiff requested a transfer to a different store department as manager after the filing of her claim with the Ohio Civil Rights Commission, the transfer was approved by the same persons she accused of racial and retaliatory discrimination. As such, no reasonable juror could have construed such actions as outrageous or egregious, and therefore this evidence does not support an inference of “evil motive” to justify the imposition of punitive damages in this case. See Robinson, 80 F.Supp.2d at 210.
In Kolstad, the United States Supreme Court also fleshed out specific situations in which, despite intentional discrimination, the application of punitive damages is inappropriate: (1) the employer is not aware of the relevant federal prohibition; (2) the employer discriminates in the belief that the discrimination is lawful; (3) the underlying theory of discrimination may be novel or poorly recognized; or (4) the “employer may reasonably believe that its discrimination satisfies a bona fide occupational qualification defense.” Kolstad, 527 U.S. at 536-37. In this retaliation context, it remains clearly plausible that Defendant’s employees were entirely unaware of Title VII’s prohibitions against retaliation. Plaintiff produced no evidence to the contrary. Indeed, it is much more probable that Defendant’s employees believed it to be within the law to prohibit Plaintiffs promotion due to the company policies regarding promotion.
Implicit within the language of § 1981a is a two-tiered structure for damages: one for compensatory damages and one for punitive damages. The decision in Kolstad provided potential § 1981a plaintiffs with a map of how to find and climb the stairs of this structure to get to the second-story punitive damages level. Without requiring a plaintiff to show the requisite culpable mental state of a defendant before receiving punitive damages is to essentially eliminate the second floor of this statute, and conflate the statute into a single story structure; something Kolstad expressly declined to do. Plaintiff has provided no evidence that Defendant’s employees knew of the federal prohibition against retaliation, or the state prohibitions for that matter, and none of the actions taken by Defendant’s employees could lead a reasonable juror to infer “evil intent.” Therefore, punitive damages are not available to Plaintiff and I would reverse the District Court’s decision, and grant Defendant’s Motion for Judgment as a Matter of Law on the issue of punitive damages.
II. Due Process
Defendant argues that the jury’s award of $425,000, when contrasted with the compensatory award of $8,500, violates the Due Process Clause of the Fourteenth Amendment according to the standards set forth in the United States Supreme Court’s decision in BMW of North America v. Gore, 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996). Plaintiff contends that a 50:1 ratio does not cause “judicial eyebrows” to rise, that the ratio, alone, is not excessive given what she considers a low compensatory award, and that the ratio is within an acceptable range according to the Constitution. In support, Plaintiff cites to TXO Production Corp. v. Alliance Resources Corp., 509 U.S. 443, 113 S.Ct. 2711, 125 L.Ed.2d 366 (1993), United States v. Big D Enterprises, Inc., 184 F.3d 924, 933 (8th Cir.1999), and Continental Trend Resources Inc. v. OXY USA, Inc., 101 F.3d 634, 641 (10th Cir.1996).
The majority focuses on Defendant’s use of the 50:1 ratio. According to the majority, because Defendant does not explicitly discuss the other two factors in Gore, its argument is unpersuasive, and concludes *270that such a ratio does not offend due process. I conclude, based on the three Gore factors, referenced but not explained in detail by Defendant, that the punitive damage award of $425,000 is grossly excessive and therefore violates the Due Process Clause of the Fourteenth Amendment.
In Gore, the Supreme Court identified three factors which courts should use to analyze the circumstances surrounding the awarding of punitive damages to determine if such an award violates the Due Process Clause because it is grossly excessive. Gore, 517 U.S. at 575. The factors are: (1) the degree of reprehensibility of the conduct; (2) the ratio of punitive damages to actual, or potential, harm inflicted; and (3) other possible sanctions, civil or criminal, for comparable misconduct. Id; Gregory v. Shelby County, Tennessee, 220 F.3d 433, 445 (6th Cir.2000).
The first Gore factor is perhaps “the most important indicium of the reasonableness of a punitive damages award .... ” Gore, 517 U.S. at 576. As indicated in my dissent on the issue of punitive damages under § 1981a, there is no evidence in the record that could lead a reasonable jury to conclude that Defendant or its employees acted with “malice” or “reckless indifference” as to Plaintiffs rights under federal law or even state law. Without evidence to support such a finding, it is difficult to conceive how Defendant’s, or its employees’, actions here were of such a reprehensible nature as to warrant $425,000 in punitive damages. Thus, factor one militates against the award of $425,000 in punitive damages in this case. See Rubenstein v. Admin, of the Tulane Educ. Fund, 218 F.3d 392, 407 (5th Cir.2000) (indication that supervisor had ill-will towards plaintiff, and supervisor acknowledged that what was normally a performance-based raise, was declined due to plaintiff exercising his rights demonstrated a high degree of reprehensibility).
While there is no specific formula or ratio that defines the reasonableness of a punitive damages award under Gore factor two, there does need to exist some reasonable relationship between the punitive damages and the compensatory damages. Gore, 517 U.S. at 582. Though it is true, as Plaintiff points out, that some courts have upheld awards with a greater than 50:1 ratio, the crucial inquiry here is a comparison of the punitive damage award to the actual damages suffered by Plaintiff plus the harm likely to result from Defendant’s actions. Id. at 581. I see nothing in the record that indicates any reasonable relationship between the actual and potential damages suffered by Plaintiff and the punitive damage award. See Riley v. Kurtz, Case No. 98-1077, 1999 U.S.App. LEXIS 24341, at *18-*23, 1999 WL 801560 (6th Cir. Sept. 28,1999).
Finally, under the third Gore factor, the lack of severity of other sanctions for Defendant’s conduct here seems to indicate that a large punitive damages award is not justified. There is no possibility for imprisonment for such conduct, a fact that belies awarding such an amount in this case. Gore, 517 U.S. at 583. In addition, Congress placed a cap of $300,000 on punitive damages in § 1981a, suggesting that anything more would be oppressive and unreasonable. 42 U.S.C. § 1981a(b).
Given that all three of the Gore factors point to the punitive damages award in this case being grossly excessive, I would find that the award here violates Due Process.

. See Romano v. U-Haul Int., 233 F.3d 655, 669 (1st cir.2000) (upholding jury award of punitive damages because evidence suggested manager knew of corporation’s anti-discrimination policies); Zimmermann v. Assoc. First Capital Corp., 251 F.3d 376,---, 2001 U.S.App. LEXIS 11292, at *23-*25 (2d Cir.2001); Lowery v. Circuit City Stores, Inc., 206 F.3d 431, 447 (4th Cir.2000) (plaintiff must show employer or employees had knowledge of existence of federal law in question to obtain punitive damages); Virostek v. Liberty Township Police Dept., Case Nos. 99-3809, 99-3893, 2001 U.S.App. LEXIS 9866, at *31-*36, 2001 WL 549451 (6th Cir. May 14, 2001) (refusal by district court to give punitive damages instruction was abuse of discretion given evidence that defendant knew it was against federal law to demote or promote based on gender); Gile v. United Airlines, Inc., 213 F.3d 365, 375 (7th Cir.2000) (reversing the award of punitive damages due to lack of evidence of the requisite state of mind by employer); Otting v. J.C. Penney Co., 223 F.3d 704, 711-12 (8th Cir.2000) (must show employer and employees acted with knowledge of federal law to impose punitive damages); EEOC v. WalMart Stores, Inc., 187 F.3d 1241, 1246 (10th Cir.1999) (finding sufficient evidentiary basis for punitive damages because manager familiar with ADA and prohibitions against discrimination); Bishop v. Bell Atlantic Corp., Case 143 F.Supp.2d 59,---, 2001 U.S. Dist. LEXIS 6716, at *18-* 19 (D.Me.2001) (declining to remit punitive damages award because managerial staff testified that they knew retaliatory discrimination illegal).